Case 1:20-cv-07864-GBD Document 13 Filed 01/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

i re er x
JOSUE ROMERO, on behalf of himself and all :
others similarly situated, :
Plaintiff,
: ORDER
against- 20 Civ. 7864 (GBD)
THE ONE GROUP, LLC; :
Defendant.
we eee x

GEORGE B. DANIELS, United States District Judge:

In light of the parties’ notice that the parties have reached a settlement in principle on all
issues in this matter, all conferences and deadlines previously scheduled are adjourned sine die.
The parties shall submit a stipulation of dismissal or a status report within sixty (60) days of this

order.

Dated: January 25, 2021
New York, New York

SO ORDERED.
gy B DPD On vol),

B. DANIELS
itedStates District Judge

 

 
